DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6, 9, 11, 13-17, 19, 21-37 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims have been allowed because the closest prior art of record Felix-Faure et al. (US Publication 2013/0178806 A1) fails to show or make obvious the claimed combination of elements.  	Specifically, Felix-Faure fails to disclose or fairly suggest the interior surface of the distal end of the sidewall 12defines a distal end of the chamber as being frustoconical and the first opening having an inner 16diameter of approximately 0.10 inches.
Claim 19 and its dependent claims have been allowed because the closest prior art of record Felix-Faure et al. (US Publication 2013/0178806 A1) fails to show or make obvious the claimed combination of elements.  	Specifically, Felix-Faure fails to disclose or fairly suggest the interior surface of the distal 12end of the sidewall defines a distal end of the chamber as being frustoconical and the first 16opening having an inner diameter of approximately 0.10 inches.
Claim 21 and its dependent claims have been allowed because the closest prior art of record Felix-Faure et al. (US Publication 2013/0178806 A1) fails to show or make obvious the claimed combination of elements.  	Specifically, Felix-Faure fails to disclose or fairly suggest the interior surface of the distal end of the sidewall 12defines a distal end of the chamber as being frustoconical and the first opening is approximately 0.10 28inches in inside diameter to facilitate drawing fluid medication having a relatively high 2viscosity into the chamber.
Claim 34 and its dependent claims have been allowed because the closest prior art of record Felix-Faure et al. (US Publication 2013/0178806 A1) fails to show or make obvious the claimed combination of elements.  	Specifically, Felix-Faure fails to disclose or fairly suggest the interior surface of the 7distal end of the sidewall defines a distal end of the interior chamber as being frustoconical and the first opening having an inner diameter of at least 0.094 inches that facilitates flowing the viscous fluid medication through the first opening into the Serial No. 16/166,111Page 12 of 18Attorney Docket JD2018Binterior chamber from the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783